Citation Nr: 1404538	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-49 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Whether the character of the Veteran's discharge from service for the period from February 1975 to June 1977 is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code) pursuant to that period of service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967 and from February 1975 to June 1977.  He received a discharge under other than honorable conditions from his period of service from February 1975 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision and determination of the VA Regional Office (RO) in Roanoke, Virginia.

In August 2010, the Veteran testified at a hearing before a Decision Review Officer.  In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcripts of both hearings have been associated with the claims file.

In June 2012, the Board remanded the claim for further development.  Subsequent to this remand, the RO issued a July 2013 supplemental statement of the case.  

The Board notes that the Veteran submitted a statement with his VA Form 9 that was not reviewed by the RO.  As this evidence is duplicative of prior evidence in that it continues to demonstrate that the Veteran has applied for, but has not received a recharacterization of his June 1977 discharge, the Board finds that initial RO consideration of this evidence is not necessary and the claim is properly before the Board.


FINDINGS OF FACT

1.  In February 1975, the Veteran began a four year commitment to the military.

2.  At the time of the Veteran's discharge in June 1977, he was not eligible for complete separation.

3.  The Veteran's period of service from February 1975 to June 1977 was terminated under other than honorable conditions.

4.  The actions that led to the Veteran's discharge in June 1977, which included reckless driving and a charge of AWOL, constituted willful and persistent misconduct.

5.  The Veteran was not insane at the time of the actions that led to his discharge.

6.  The Veteran's right knee disorder is not causally related to his period of service from March 1965 to March 1967, and arthritis did not manifest to a degree of 10 percent or more within one year after this period of service.


CONCLUSIONS OF LAW

1.  The character of the Veteran's discharge for his entire period of service from February 1975 to June 1977 is a bar to the payment of VA compensation benefits. 38 U.S.C.A. §§ 101 (2), 5303(a)-(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2013).

2.  The Veteran's knee disorder was not incurred in or aggravated by active military service and arthritis is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a)(2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  March 2009 and April 2009 letters issued prior to the rating decision provided notice of the requirements for direct service connection.  The letters also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Additionally, the April 2009 letter provided the Veteran notice concerning claims when the character of the Veteran's service is in question.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3) .  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.

In December 2009, the Veteran was afforded a VA examination regarding the claim on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is adequate, as it is predicated on a review of the claims file, the pertinent and credible evidence of record, and current knee findings.  In addition, the examiner provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record.

Accordingly, the VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).

Entitlement to Service Connection for a Knee Disorder

The Veteran seeks service connection for a knee disorder.  Service treatment records reflect that the Veteran experienced a meniscal tear in October 1976.  At the January 2012 hearing, the Veteran stated that he injured his knee during his second period of service and not during his first period of service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by qualifying service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in qualifying service.  38 C.F.R. § 3.303(d).

A person seeking VA benefits must first establish that they have attained the status of veteran for the period of service on which the claim was based.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1 (d) (2013).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2013).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12 (a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 3.12 (c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).  The regulatory bars provide that a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions: including acceptance of an undesirable discharge to escape trial by general court-martial and willful and persistent misconduct.  Willful and persistent misconduct includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).  An absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12 (b).

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2013); Spencer v. West, 13 Vet. App. 376, 380 (2000).

The record reflects that the Veteran was discharged for the good of the service in June 1977 after a pending trial by court martial for reckless driving.  The Veteran operated a military vehicle while intoxicated and caused an accident.  Service records also show that the Veteran was absent without leave.  The Board does not find that the Veteran's conduct constitutes a minor offense.  Neither does the record include any evidence that the Veteran was insane at the time he committed the acts in question.  38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12.  The Board therefore finds that the Veteran's discharge was under conditions other than honorable and is a bar to benefits for his period of service from February 1975 to June 1977.

The Board also finds that the Veteran's right knee disorder is not causally related to his period of service from March 1965 to March 1967, did not manifest to a degree of 10 percent or more within one year of this period of service, and was not incurred during this period of service.  First, no evidence establishes a causal relationship between the Veteran's first period of service and his current right knee disorder.  Service connection based upon disability resulting from disease or injury incurred in or aggravated by qualifying service is therefore not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Secondly, there is no evidence that the Veteran developed arthritis of the knee to a degree of 10 percent or more within one year of his first period of service.  Presumptive service connection based upon manifestation to a degree of 10 percent or more within one year of service is also unwarranted.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307(a)(1)-(3) (2013).  Finally, service treatment records from the Veteran's first period of service do not show a history of knee injury and the Veteran testified that he did not injure his knee during his first period of service.  Service connection for an injury incurred in service is therefore not warranted.  38 C.F.R. § 3.303(d).  The Board finds that the Veteran is not entitled to service connection for his right knee disorder. 

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.

It is noted that previously the Veteran was advised to file for an upgraded discharge.  He reportedly did so, but did not use the correct form.  He has indicated that he has no other evidence to submit, but has also indicated that he had filed again in 2012 for an upgrade.  He has not provided any evidence that the discharge was upgraded.  If there is ultimately a successful upgrade of the discharge, appellant is free to apply for reopening the claim.
ORDER

Entitlement to service connection for a right knee disorder is denied.

The character of the Veteran's discharge from service for the period from February 1975 to June 1977, is a bar to VA benefits.  The appeal as to this issue is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


